DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I and species b, h, and i in the reply filed on 06/17/2022 is acknowledged.
Applicant asserts this election reads on claims 1, 5, 7, 8, 10-12, 14, 15, 17-25 and 41.  Applicant further states, “claims 15 and 17-25 add features that are supported by FIGS. 11-16 for example.”  It is noted that FIGS. 11 and 12 are elected embodiments (species h), however FIGS. 13-16 are directed to non-elected embodiments (species c, d, and e).  Claims that are directed to subject matter found in FIGS. 13-16 will be withdrawn from consideration.
Claim 15 recites inter alia, “[t]he cannula of claim 1, further comprising…a liquid port at the distal portion of the cannula.”  That is claim 15 requires two separate ports at the distal portion of the cannula.  This is not found in the elected embodiment of FIG. 8 which only has a single port at the distal portion of the cannula.  Instead, a two-port configuration is found in the non-elected embodiments of species c and d for example.  Therefore claim 15 is withdrawn from consideration.
Claim 17 recites inter alia, “in which said distal gas outlet port is configured to extend gas flow in a distal direction to aid in moving said distal portion of the cannula through a patient’s passageway by helping dilate the passageway.”  This limitation is found at paragraph [0080] of the current specification, directed to FIGS. 15 and 16.  Therefore claim 17 and all dependent claims thereof are withdrawn from consideration. 
Claim 18 recites inter alia, “said distal portion of the cannula comprises an outer shell that surrounds said imaging structure and said gas conduit comprises spacing between the outer shell and the imaging structure.”  This is directed to the non-elected embodiments of species c, d, and e (references 1304, 1404, and 1504).  Therefore claim 18 and all dependent claims thereof is withdrawn from consideration.
Claim 41 recites inter alia, “said handle comprises an handle port at a proximal end thereof and a handle conduit connecting said handle port and said first port of the cannula and extending coaxially with said internal conduit in the cannula, for passage of liquid and/or surgical instruments between said handle port at the proximal end of the handle and said second port at the distal portion of the cannula.”  Applicant asserts support for this limitation can be found in FIG. 11.  However, there is no disclosure in FIG. 11 of a handle conduit.  Further, claim 41 requires two separate ports at the distal end of the cannula.  This is not found in the elected embodiment of FIG. 8 which only has a single port at the distal portion of the cannula.  Instead, a two-port configuration is found in the non-elected embodiments of species c and d for example.  Therefore claim 41 is withdrawn from consideration.
Applicant indicates claim 16 as non-elected, however in arguments filed 06/17/2022 Applicant states, “[c]laim 1…now incorporates subject matter of original claim 16.  Fig 8 (species b) is one example of support.”  Therefore claim 16 will be examined as being directed to the elected embodiment.
Claims 23-25 are withdrawn for being dependent on a withdrawn claim (claim 17).  However if claims 23-25 were amended to be dependent from claim 1, they would be rejoined and examined.

Status of Claims
Claims 1-41 are pending, claims 2-4, 6, 9, 13, 15, 17-25, and 26-41 have been withdrawn from consideration, and claims 1, 5, 7, 8, 10-12, 14, and 16 are currently under consideration for patentability under 37 CFR 1.104.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/25/2019, 08/12/2019, 05/11/2022 (2) and 05/23/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 has been amended to recite inter alia, “in which the non-white light has a wavelength in the range of 580-720 nanometers.”  There is no support in the specification for the non-white light being emitted by the cannula to be in the range of 580-720 nanometers.  Instead paragraph [0009] of the originally filed specification teaches the excitation light (the light being emitted by the cannula) has a wavelength in the range of 350-450 nanometers while the fluorescence (the light being imaged by the cannula) has a wavelength in the range of 580-720 nanometers.  Therefore claim 8 is directed to new matter.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7, 8, 10-12, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang (U.S. 2015/0164313) in view of Yamamoto (U.S. 2012/0165627) and Huang et al. (U.S. 2016/0007833).
With respect to claim 1, Ouyang teaches a single-use, disposable cannula (140) for imaging of a patient’s internal organ, said cannula comprising:
an imaging structure at a distal portion of the cannula (FIG. 7A);
a gas inlet port (114a) that is at a proximal portion of the cannula (FIG. 1) and is configured to receive insufflating gas (intended use), a gas outlet port (720,722) at the distal portion of the cannula (FIG. 7B), and a gas conduit (504a,b) between said gas inlet port and gas outlet port, wherein said gas outlet port is configured to direct insufflating gas delivered thereto through said gas conduit in a flow over said imaging structure configured to clear the imaging structure (para [0086]);
wherein said imaging structure at the distal portion of the cannula further comprises:
a light source configured to illuminate said internal organ (730,732); and
a multi-pixel, two-dimensional white light sensor array configured to image white light from the organ and to generate white light image data, and a readout circuit electrically and physically integrated therewith into a circuit stack (para [0084], FIG. 7A).
However, Ouyang does not teach non-white sensor.  Ouyang further does not teach the sensor is backside-illuminated.
With respect to claim 1, Yamamoto teaches an endoscope cannula for multi-band imaging of a patient’s internal organ, said cannula comprising:
an imaging structure at a distal portion of the cannula (FIG. 2);
wherein said imaging structure at the distal portion of the cannula further comprises:
a light source (46a,b 48a,b) configured to illuminate said internal organ with white light (para [0034]) and non-white light (para [0033]); and
a multi-pixel, two-dimensional white light sensor array (58a) configured to Image white light from the organ and to generate white light image data (para [0050]), a multi-pixel, two-dimensional non-white sensor (58b) configured to image non-white light from the organ and to generate non-white image data (para [0050]); and
wherein the white light image data and non-white light image data represent respective white and non-white images of the organ (para [0030] for example) that are both spatially and temporally registered with each other (intended use).
With respect to claim 1, Huang et al. teaches an endoscope comprising:
a multi-pixel, backside-illuminated, two-dimensional sensor array (para [0037]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Ouyang to utilize white and non-white image sensors in order to provide an endoscope that is capable of both normal light observation and special light observation (para [0030] of Yamamoto), because device capable of special light observation can readily visualize biological information on, for example, a fine structure of a new blood vessel formed in a mucosa layer or beneath a mucosa layer in a subject's lumen and enhancement of a site of lesion, which is unobtainable from a normal observation image (para [0003] of Yamamoto).
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize backside-illuminated, two-dimensional sensor arrays as taught by Huang et al. in order to  reduce the lighting flux required to get a bright and clear image in a desired body cavity over image sensors utilized in traditional endoscopes (para [0037] of Huang et al.).
With respect to claim 5, Yamamoto teaches in which an agent introduced in the organ preferentially induces cancerous tissue to emit fluorescence (intended use) that said non-white sensor array images to generate non-white image data representing said fluorescence (para [0059]-[0062]).
With respect to claim 7, Yamamoto teaches in which the non-white light has a wavelength in the range of 350-450 nanometers (para [0033]).
With respect to claim 8, Yamamoto teaches the non-white light has a wavelength in the range of 580-720 nanometers (FIGS. 9, 10).
With respect to claim 10, Ouyang teaches in combination with a handle (150) to which the proximal portion of the cannula is releasably secured (FIG. 4) through electrical and mechanical couplers (450,452) tool-free by hand and detached tool-free by hand, said handle further comprising a physically integral video screen (110) coupled with said imaging structure to receive and display images (para [0086]).
With respect to claim 11, Ouyang teaches a shield (740 for example) configured to keep light from the sensor array (FIG. 7A for example).
With respect to claim 12, Yamamoto teaches said white light and non-white light illuminate respective vields of illumination in the organ that at least partly overlap (FIG. 3, for example).
With respect to claim 14, Ouyang teaches a sterile packaging enclosing the cannula, wherein the cannula is a single-use, disposable unit (para [0071]).
With respect to claim 16, Ouyang teaches the cannula comprises a distal portion at which said imaging structure is situated and a proximal portion (FIG. 7A), and further comprises an inlet port (114a) that is at a proximal portion of the cannula (FIG. 1) and is configured to receive insufflating gas (intended use), an outlet port (720,722) at the distal portion of the cannula (FIG. 7B), and a gas conduit (504a,b) between said gas inlet port and gas outlet port, wherein said gas outlet port is configured to direct insufflating gas delivered thereto through said gas conduit in a flow over said imaging structure configured to clear the imaging portion (para [0086]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795